 In the Matter Of MEMPHIS FURNITURE MANUFACTURINGCOMPANYandFURNITURE WORIcERSLOCAL UNION No. 1174, UNITEDBROTHERHOODOF CARPENTERS&,JOINERS OFAMERICACases Nos. C-118 and R-35-Decided July 15, 1937Furniture Industry-Interference, Restraint or Coctcton.expressed oppositionto labor organization, threats of retaliatory action; surveillance of union meet-ings; questioning employees regarding union affiliation; attempts to persuadeemployees not to join or to resign from union; refusal to recognize or negotiatewith union representatives--Strike: averted by filing of charges with Board-Discrinunat2on:discharge-Rcinsta lenientOrdered-Rac,7r, Pay:awarded.Mr. Walter G. Cooper, Jr.,for the Board.Canale,Glanlcler,LochcCLittle,byCllr.PhilH. Canale,ofMemphis, Tenn., for the respondent.Mr. N. Fowler,of Memphis, Tenn., for the Union.Hilda DroshnicopandMr. Hyman A. Schulson,of counsel to theBoard.DECISIONSTATEMENT OF CASEUpon charges duly filed by the Furniture Workers Local UnionNo. 1174, United Brotherhood of Carpenters and Joiners of America,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Charles N. Feidelson, Regional Director for theTenth Region (Atlanta, Georgia), issued its complaint dated May 9,1936, against theMemphis Furniture Manufacturing Company,Memphis, Tennessee, herein called the respondent.The complaintand notice of hearing thereon were duly served upon the respondentand the Union.The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, in violationof Section 8, subdivisions (1) and (3), and Section 2, subdivisions(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. In reference to the unfair labor practices the com-plaint alleged in substance that the respondent discharged the fol-lowing 13 employees upon the dates set forth : W. O. Sullivan, A. U.Barmer, B. A. Mauldin, and Troy Pugh, on April 7, 1936; C. B.Forester,W. E. Jordan, J. E. Choate, H. F. Hoppes, and M. Kay onApril 8, 1936; R. R. Jordan on April 10, 1936; James Western onApril 11, 1936; Alonzo Dabney on April 13, 1936, and N. W. Bowers26 DECISIONS AND ORDERS27on April 16, 1936, for joining and assisting the Union and for en-gaging in concerted activities for the purpose of collective bargainingand other mutual aid and protection, and that the respondent dis-charged Mrs. Barmer on April 8, 1936, because of the union activitiesof her husband.The respondent filed an answer to the complaint alleging that ithad not discharged the employees named in the complaint, other thanMrs. Barmer, or refused to reinstate them, but that they were tem-porarily laid off in due course of business and would be reinstatedwhen their employment was needed. As to Mrs. Barmer, therespondent admitted that she was discharged but denied the reasonstherefor alleged in the complaint.At the same time that the charge was filed, the Union also peti-tioned the Board for, an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.On May 9, 1936, theBoard directed the Regional Director to conduct an investigationand provide for an appropriate hearing upon clue notice, pursuant toSection 9 (c) of the Act and Article III, Section 3 of National LaborRelations Board Rules and Regulations-Series 1, as amended. Pur-suant to notice, a joint hearing on the complaint and petition washeld in Memphis, Tennessee, on May 21, 22, 25, 26, and 27, 1936,beforeWalter Wilbur, the Trial Examiner duly designated by theBoard.The Board, the Union, and the.responclent were representedby counsel.At the hearing, the respondent, appearing specially, interposed amotion to dismiss on the ground (1) that the Act is unconstitutionalin that it violates the Fifth and Tenth Amendments to the Consti-tution, and (2) that the authority granted by the Act, even if consti-tutional, does not extend to jurisdiction over the respondent.Therespondent further moved to.dismiss the complaint for insufficiency.The Trial Examiner denied the motion. The respondent's motion tomake the complaint more specific in respect to the allegations ofparagraph 12 thereof was granted and paragraph 12 was thereuponstricken from the complaint on motion of the regional attorney.Asimilar motion with respect to the general allegations, respecting theinterstate commerce character of the respondent's business was de-nied.At the hearing the motion of counsel for the Board to con-solidate the hearings in both the complaint and representation caseswas granted.Full opportunity to be heard, to cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded to all parties.Counsel for the Board and counsel for the respondent filed briefs towhich we have given clue consideration.Subsequently, the Trial Examiner filed his Intermediate Report,finding that the discharge of all those named in the complaint, with 28NATIONAL LABOR RELATIONS BOARDthe exception of Troy Pugh, was in violation of the Act, and rec-ommending their reinstatement with back pay.Exceptions to theIntermediate Report were thereafter filed by the respondent.On July 9, 1937, counsel for the respondent, pursuant to hisrequest, orally argued the cause upon the record before the Board inWashington, D. C.On July 13, 1937, the Board granted the Union permission to with-draw its petition.The Board has reviewed all the rulings made by the Trial Exam-iner on motions and objections and other matters and finds that noprejudicial errors were committed.The rulings are hereby affirmed.We have fully considered the exceptions to the Intermediate Reportand find no merit in them. They are hereby overruled.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent is a corporation organized under the laws of theState of Tennessee and is engaged in the production, sale, and dis-tribution of furniture. Its sole plant and place of business is locatedin Memphis, Tennessee.For the year ending April 30, 1936, the respondent employed anaverage of 446 employees with a pay roll for the year of $347,697.77.The value of its manufactured product during the same periodamounted to $1,231,784.61.The respondent maintains an averagestock of manufactured products in its plant warehouse of the valueof $100,000 to $200,000.1'The respondent purchases its raw materials, consisting of lumber,glass, varnish, hardware, and other materials both within and withoutthe State of Tennessee ; purchases from other states amount toapproximately 50 to 60 per cent.Machinery and manufactured partsare purchased in about equal proportions within and without theState.Somewhat more than half of the respondent's products are soldoutside of Tennessee, principally within the States of Arkansas,Texas,Mississippi,Missouri,Kentucky,Georgia,Alabama, andLouisiana.II.THE UNIONFurnitureWorkers Local Union No. 1174, United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, is a labor organization which was chartered in1934.'Board'e Exhibit No. 3i. DECISIONS AND ORDERSIII.THE UNFAIR LABOR PRACTICES29The Union remained small and inactive until February, 1936, whenitbegan a membership drive.Negroes, formerly excluded by theUnion, were urged to join, and tentative overtures were made to themanagement for a collective agreement.By the end of March, inter-est in the Union had greatly increased.At about this time the man-agement, which had been passive in its attitude toward union labor,initiated its own campaign.On April 4, a Saturday, C. A. Robbins,Jr., the respondent's superintendent, cautiously felt out N.W.Bowers, a union employee, on the subject.He closed the conversationwith the statement : "I like you and believe you have reason.Youhave worked here a good while. I advise you not to have anythingto do with the Union-it would be best for you not to." On Monday,April 6, the superintendent called in H. F. Hoppes, the recordingsecretary of the Union.Although again no overt threats were madethe respondent's anxiety concerning the organization of the shop wasrevealed in the statement that should "labor trouble" arise the plantwould shut down. On Tuesday, April 7, a foreman made a similarattempt to persuade Forester, the Union president, to abandon theUnion: "Don't you think your job is worth more to you than thatunion,***it is interfering with your job. * * * I amsorry, but I thought you would be the last man to join the union."Within a few minutes after the last conversation on April 7, threeunion men were discharged : Barmer, Sullivan, and Mauldin.Bar-mer 2 was a; trustee of the Union and an aggressive solicitor of newmembers.Sullivan,' too, was an active union man.Mauldin 4 hadjoined the Union the night before.When informing Mauldin of hisdischarge, his foreman remonstrated with him : "What in the nameof God do you mean by getting mixed up with that Union * *I hate to see my men get fired, but I am afraid they will * * *.Well, if you go down and talk right to him you won't get fired." Inthe office Mauldin requested an explanation, but none was given, andhis discharge was allowed to stand.To Barmer, the foreman saidthat he did not know the reason for the "lay-off." "Not dull busi-ness***your work is perfect * * * can't tell why. Haveorders from the superintendent to lay you off." Sullivan likewiseasked for and was refused an explanation.That night Barmer, Hoppes, Kay, Choate, and W. E. Jordan gath-ered at the Labor Temple in Memphis.Hoppes, who was ordinarilythe spokesman, telephoned Robbins and requested a conference on the2Barmer earned$13.20 a week as a cabinet maker.Sullivan earned $13 20 as a top-out man in the cabinet room.Mauldin had been employed by the respondent as its patch man and repairer since1920, except at intervals spent at farming,amounting to about two years.He had beenearning $15.00 a week. 30NATIONAL LABOR RELATIONS BOARDsubject of the dismissals.Robbins refused to see or to speak to themen.This point-blank refusal was followed the next morning by thesummary discharge of Hoppes, Kay, Choate, and W. E. Jordan.Hoppes,° charter member of the Union, recording secretary and mem-ber of the Executive Committee, who in his three years' service for therespondent had never been laid off before while the shop was inoperation except during the usual semi-annual inventory shut-downs,found his time card removed when he reported for work. This meantdischarge.Kay, conductor and an active union mail, also found hiscard out of the rack and was given his money by Robbins withoutexplanation.°Choate, first president of the Union and its presentfinancial secretary, was also given no explanation, but was told thatthere was nothing wrong with his work.7He was given a writtenrecommendation.When W. E. Jordan, vice-president of the Union,reported for work his time card was also out of the rack.8During the same morning, Forester, the president of the Union,was told by Robbins that he was being laid off. A few minutes laterhis foreman said to him: "If you pull out of the Union, I will putyou back to work. If you don't do it, I can't put you back. TheUnion won't get you anything * * *. If you will pull out of theUnion, you can get back." aDuring the day, Mrs. Barmer, whose husband had been dischargedon the preceding clay, was discharged. She had been employed at$15.00 to $16.50 a week as a cutter in the upholstery department for14 years and had never been laid off. She was not a union lnember.Her foreman replied in anto her inquiries : "They want youfired * * *. I am not firing you myself * * *. I have nothingto fire you for.As far as I know, your work is satisfactory, but atthe office they want you fired * * *. Is your husband a memberof the Union? * ; " Is he president? * * *. The reasonyou are being fired is because your husband is."GAt the time of his discharge Hoppes was earning $11) 80 a week in the respondent'smachine room.flay had worked steadily for the iespondent for nine years.For eight and one halfyears he was hand-saw operator; at the time of his discharge he was eaimng $2200 aweekhay had been a union member for Iwo yeas s ; lie had been vice-president.7 At the time of his discharge Choate was earning $15 40 a week as it skilled-routeoperator.Since his ouginal employment by the respondent three years before, lie hadbeen laid off only during inventory periodsAt the time ofhis discharge,Choates hadenough work on hand to keep him busy fot six weeks8W. E Jordan, described by his' foreman as one of the best mechanics lie had everknown, was eatmng $22 00 a week as a set-up man on a lathe, a skilled job At thetime of his discharge lie had sufficient work on hand to last two weeks9h otester was a highly skilled cabinet repairman receiving $25 00 a week, the top scaleofwagesHe had worked steadily whenever the cabinet room was in operation , onoccasion lie had been the only manin hisdepartment to be kept at work.Twice withinthe previous 18 months he had been offered higher pay by a rival concern, but each timethe respondent met the competition by raising Forester's wages. In April, 1936 Forester'sdepartment was running piactically full time with its normal complement of 30 men. DECISIONS AND O]IDEI{S31On the same day, R. R. Jordan, a brother of W. E. Jordan, wasquestioned by Robbins : "Where do you stand? * * * I adviseyou not to attend the meeting tonight. If you do, why, I will knowit**I have no personal grudge against your brother. I likehini and think he is a nice man, but he just got mired too deep andgot caught like the rest."That night, R. R. Jordan joined the Union. As good as his word,the superintendent took steps to discover what transpired at the unionmeeting.In a dark alley across the street from Carpenter's Hall,Memphis, in an automobile parked without lights, the respondent'stime-keeper kept watch.Accosted by W. E. Jordan, the time-keeperadmitted that he had been directed to spy on the meeting and re-marked that Janes, president of the respondent, had suggested thathe go into the meeting himself.More discharges followed : R. R. Jordan 1o and James Western,11who had joined the Union on March 30 and who immediately becamevery active, were dismissed on April 10.Alonzo Dabney,12 whomade a speech on April 11 urging other Negroes to join, was told toleave on April 13, the next working day. N. B. Bowers,13 who disre-garded two warnings to desert the Union, was discharged on April 16.Jack Denton had been employed by the respondent for two weekson February 28; 1936.' On April 1 he reapplied for work and wastold there was nothing for him.On April 7, the day on which thefirst of the above discharges were made, Robbins sent for him andhired him with the warning : "I will give you your job back providedyou play ball with me. I don't want you in here if you are goingto play ball with them and I want that understood." On April 18Denton joined the Union. On the 22nd he was discharged.In the meantime, on Tuesday, April 14, a committee from the Unioncalled upon Janes, president of the respondent. Janes summed uphis position in the following terms : "I have no intention of recog-nizing any union. I am firing whom I please and hiring whom Iplease.I have always done it and will continue to do it as long asI operate the business. 'And as for your being fired, you were notfired, you just quit.The minute you joined the Union you wereautomatically fired."A second conference on Tuesday, April 21, at-tended by C. L. Richardson, Commissioner of Conciliation of theUnited States Department of Labor, was similarly unproductive ofresults.On Friday, April 24, the union committee submitted a draft11R R Jot dan was an expert drum sanderwhen lie was discharged he had two orthree weeks' work on hand"Western worked on lathe work at a wage of $8 80 a weekThetehad been no com-plaints about his work12Dabney was an unskilled laborer earning $7.90 a weekHe joined the Union OnApril 413 Bowers, an employee of approximately eight years' standing, had worked steadily forthree years except during thesemi-annualinventory periodHe operated the Dedo sawand achucking machine at $15 40 a week 32NATIONAL LABOR RELATIONS BOARDof a contract. Janes categorically refused to consider any agreementproposed by the Union.After the three conferences had brought no results, the Unionprepared for a strike. It was prevailed upon, however, to withholdthe contemplated strike and instead filed the charges with the Board.At the hearing the respondent offered no witnesses.The onlymaterials submitted by it were the work histories of the dischargedemployees in an effort to show by their occasional lapses in employ-ment that the lay-offs which frequently occurred in the plant didnot necessarily connote discharge.It further put in evidence a listof lay-offs for the period from April 1 to May 15, 1936, indicatingthat 152 employees out of approximately 450 had lost some timeduring this period.The respondent pointed out that some of thedischarged employees had been with the respondent only a shorttime and would normally have been selected for lay-offs when anyreduction of force was necessary.Standing alone, this defense would deserve consideration. In thelight of the total situation as revealed by the record its persuasive-ness is quickly dissipated.The employment records of the dis-charged employees show that when they were laid off it was usuallyduring the semi-annual inventory in June and December.The listof lay-offs submitted by the respondent points to no general lay-offsfor any cause in the early part of April; it was not the time forinventory.Passing this point, the usual method of lay-off was topost a notice upon the bulletin board.The foremen then explainedthe reason for suspension and the probable time of resumption ofwork.In this case no forewarning was given. Instead, the pro-cedure ordinarily used for discharge was followed ; the time cardswere summarily removed from the rack.Explanation was deniedsome of the men named in the complaint; others were plainly toldthat their membership in the Union was the reason.No estimatewas offered when they might expect to return to work.There is noevidence of unsatisfactory work records as against the employeeshere involved.The record is affirmatively to the contrary. Someof them had been in the employ of the respondent for years.Manywere' in key positions with plenty of work ahead.New men, non-union, replaced those discharged during this period.The failure toreinstate the men here involved contrasts suggestively with the factthat several weeks later when, on April 24, the respondent laid offsome 92 men for ten days it took back practically all of them uponthe resumption of operations on May 4. Particularly difficult toreconcile with the respondent's contention that these were routinetemporary lay-offs is the evidence that 13 new employees were hiredbetween April 8 and May 11.Uncontradicted testimony in the record thus establishes that, at aperiod when few or none of the non-union force was being laid off, DECISIONS AND ORDERS33one after another of the Union's officials and most active memberswere told to go. Janes, president of the respondent, and C. A.Robbins, Jr., superintendent, were at no pains to obscure theiropinion that union activity was incompatible with loyalty to therespondent.Failing in its attempt, to persuade its workers that thisconflict of loyalties required their abandonment of the Union, therespondent resorted to discharge. Its determination to eliminatethe influence of the union leaders from the plant led to the dischargeof Mrs. A. U. Barmer, who was herself not a member of the Union.The evidence indicates that the sole reason for her dismissal was thatshe was the wife of A. U. Barmer, who had been discharged. It isarguable that Mrs. Barmer would have suffered the same fate what-ever might have been the reason for the discharge of her husband.However, in this case the cause of the husband's discharge was hisconnection with the Union. The respondent thus made union mem-bership and activities a bar to the employment not only of the unionmember himself but of members of his family as well. A moreeffective mode of discouragement of union affiliation could hardlybe found than the knowledge that such activities put not merely theunion member's employment but that of those closely related to himin jeopardy.The direct cause of Mrs. Barmer's discharge was thefact that her husband had been discharged, but the indirect and ante-cedent cause was discrimination against union members in regard tohire and tenure of employment with intent to discourage membershipin the Union.No testimony was offered as to Troy Pugh who was alleged in thecomplaint to have been in the group discharged on April 7. Theallegation as to him will therefore be dismissed without prejudice.We find that the respondent discharged from employment betweenApril 7 and April 16, 1936, and thereafter refused to reinstate, W. 0.Sullivan,A. U. Barmer, B. A. Mauldin, C. B. Forester, W. E.Jordan, J. E. Choate, H. F. Hoppes, M. Kay, Mrs. A. U. Barmer,R. R. Jordan, James Western, Alonzo Dabney, and N. W. Bowers,and that by each of said discharges, the respondent has discrimi-nated in regard to hire and tenure of employment, and has therebydiscouragedmembership in Furniture Workers Local Union Na.1174, United Brotherhood of Carpenters and Joiners of America.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guar-anteed in Section 7 of the Act. 34NATIONAL LABOR RELATIONS BOARDWe find that W. 0. Sullivan, A. U. Barmer, B. A. Mauldin, C. B.Forester;W. E. Jordan, J. E. Choate, H. F. Hoppes, M. Kay, Mrs.A. U. Barmer, R. R. Jordan, James Western, Alonzo Dabney, andN.W. Bowers were at the time of their discharge, and at all timesthereafter, employees of the respondent, and ceased work because ofthe unfair labor practices of the respondent.We find that the activities of the respondent as above set forth,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board finds and concludes asa matter of law1.FurnitureWorkers Local Union No. 1174, United Brother-hood of Carpenters and Joiners of America, is a labor organization,within the meaning of Section 2, subdivision (5) of the Act.2.The respondent, by discriminating in regard to the hire andtenure of employment of W. 0. Sullivan, A. U. Barmer, B. A.Mauldin, C. B. Forester, W. E. Jordan, J. E. Choate, H. F. Hoppes,M. Kay, Mrs. A. U. Barmer, R. R. Jordan, James Western, AlonzoDabney, and N. W. Bowers, and each of them, and thereby dis-couraging membership in a labor organization, has engaged in andis engaging in unfair labor practices, within the meaning of Section8, subdivision (3) of the Act.3.W. 0. Sullivan, A. U. Barmer, B. A. Mauldin, C. B. Forester,W. E. Jordan, J. E. Choate, H. F. Hoppes, M. Kay, Mrs. A. U.Barmer, R. R. Jordan, James Western, Alonzo Dabney, and N. W.Bowers were, at the time of their discharge, and at all times there-after, employees of the respondent within the meaning of Section 2,subdivision (3) of the Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of lawand pursuant to Section 10, subdivision (c) of the National Labor DECISIONS AND ORDERS35Relations Act; the National Labor Relations Board hereby orders thatrespondent,Memphis Furniture Manufacturing Company, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist :(a)From discouraging membership in Furniture Workers LocalUnion No. 1174, United Brotherhood of Carpenters and Joiners ofAmerica, or in any other labor organization of its employees, bydischarging or threatening to discharge and refusing to reinstate anyof its employees, or otherwise discriminating in regard to hire andtenure of employment or any term or condition of employment, orby threat of such discrimination;(b)From interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form, join orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protections,as guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to W. O. Sullivan, A. U. Barmer, B. A. Mauldin, C. 13.Forester,W. E. Jordan, J. E. Choate, H. F. Hoppes, M. Kay, Mrs. A.U.'Barmer, R. R. Jordan, James Western, Alonzo Dabney, and N. W.Bowers immediate and full reinstatement, respectively, to theirformer positions without prejudice to their seniority or other rightsand privileges;(b)Make whole W. O. Sullivan, A. U. Barmer, B. A. Mauldin,C. B. Forester, W. E. Jordan, J. E. Choate, H. F. Hoppes, M. Kay,Mrs. A. U. Barmer, R. R. Jordan, James Western, Alonzo Dabney,and N. W. Bowers for any losses of pay they have suffered by reasonof their discharge by payment to each of them, respectively, of a sumof money equal to that which each of them, respectively, would nor-mally have earned as wages during the period from the date of hisdischarge to the date of such offer of rb.k-atement, less any amountearned by each of them, respectively, during such period;(c)Post notices in conspicuous places in its plant, stating (1) thatthe respondent will cease and desist in the manner aforesaid; and (2)that said notices will remain posted for a period of at least thirty(30) consecutive days from the date of posting;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.The allegations of the complaint referring to Troy Pugh are herebydismissed without prejudice.